       Case 4:19-cv-00603-BD Document 42 Filed 01/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

JAY H. HEAD,
#148875                                                                PLAINTIFF

V.                      CASE NO. 4:19-CV-603-BD

TURN KEY HEALTH PROVIDER, et al.                                    DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED, this 19th day of January, 2021.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
